*795Review of the defendant’s papers in support of his motion to dismiss the indictment on speedy trial grounds, the People’s opposition papers, and the defendant’s reply papers reveals many genuine and material issues of fact that can only be properly resolved at a hearing (see, CPL 210.45 [5], [6]; People v Santos, 68 NY2d 859, 861-862; People v Berkowitz, 50 NY2d 333, 349; cf., People v Gruden, 42 NY2d 214, 215, 217-218). Although the calendar and file jacket notations appear to confirm the People’s contention and the Supreme Court’s finding that the People met their burden of demonstrating sufficient excludable time, the parties were in complete disagreement about what occurred on the various court dates.
The hearing court shall provide this Court with a record that will permit review of the evidentiary basis upon which it makes its findings with regard to, among other things, the date on which the People declared their readiness for trial. Miller, J. P., Hart, Friedmann and Florio, JJ., concur.